As filed with the Securities and Exchange Commission on May xx, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) 1200 Park Place, Suite 100, San Mateo, CA 94403 (Address of principal executive offices) (Zip code) Kendrick W. Kam 1200 Park Place, Suite 100, San Mateo, CA 94403 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. MARKETOCRACY MASTERS 100 FUND Portfolio of Investments March 31, 2011 (Unaudited) Shares Market Value Common Stocks - 89.1% $ (Cost $11,436,059) AGRICULTURE, FORESTRY & HUNTING - 0.2% PCL PLUM CREEK TIMBER CO., INC. CONSTRUCTION - 0.7% DHI D.R. HORTON, INC. HXM HOMEX DEVELOPMENT CORP.* KBR KBR, INC. PHM PULTEGROUP, INC.* FINANCE & INSURANCE - 5.9% AWH ALLIED WORLD ASSURANCE COMPANY HOLDINGS LTD. AFSI AMTRUST FINANCIAL SERVICES, INC. AXS AXIS CAPITAL HOLDINGS LTD. ENH ENDURANCE SPECIALTY HOLDINGS LTD. ERF ENERPLUS CORP. RE EVEREST RE GROUP LTD. HIG HARTFORD FINANCIAL SERVICES GROUP, INC. KFN KKR FINANCIAL HOLDINGS LLC LNC LINCOLN NATIONAL CORP. MHLD MAIDEN HOLDINGS LTD. MRH MONTPELIER RE HOLDINGS LTD. NFP NATIONAL FINANCIAL PARTNERS CORP.* PTP PLATINUM UNDERWRITER HOLDINGS LTD. PFG PRINCIPAL FINANCIAL GROUP, INC. TELOZ TEL OFFSHORE TRUST* 90 UNH UNITEDHEALTH GROUP, INC. VR VALIDUS HOLDINGS LTD. INFORMATION - 4.8% BIDU BAIDU, INC. - ADR* CTEL CITY TELECOM HK LTD. - ADR CCOI COGENT COMMUNICATIONS GROUP, INC.* ELNK EARTHLINK, INC. HTCO HICKORY TECH CORP. IRDM IRIDIUM COMMUNICATIONS, INC.* NIHD NII HOLDINGS, INC.* SIRI SIRIUS XM RADIO, INC.* SKM SK TELECOM LTD. - ADR TNE TELE NORTE LESTE PARTICIPACOES S A - ADR VIV VIVO PARTICIPACOES S A - ADR MANUFACTURING - 40.0% AKS AK STEEL HOLDING CORP. AIN ALBANY INTERNATIONAL CORP. AMRN AMARIN CORP. PLC - ADR * APFC AMERICAN PACIFIC CORP.* APEMY APERAM - ADR 60 BHI BAKER HUGHES INC. BP BP PLC - ADR BRKS BROOKS AUTOMATION, INC.* CCJ CAMECO CORP. CAT CATERPILLAR, INC. CF CF INDUSTRIES H0LDINGS, INC. CVX CHEVRON CORP. CSUN CHINA SUNERGY CO. LTD. - ADR* CMTL COMTECH TELECOMMUNICATIONS CORP. COP CONOCOPHILLIPS CVI CVR ENERGY, INC.* DEPO DEPOMED, INC.* EMAN EMAGIN CORP.* EXFO EXFO, INC.* XIDE EXIDE TECHNOLOGIES* FTK FLOTEK INDUSTRIES, INC.* FMX FOMENTO ECONOMICO MEXICANO S A - ADR FRX FOREST LABORATORIES, INC.* GE GENERAL ELECTRIC CO. HITK HI-TECH PHARMACAL CO., INC.* HOC HOLLY CORP. HII HUNTINGTON INGALLS INDUSTRIES, INC.* IOSP INNOSPEC, INC.* IRF INTERNATIONAL RECTIFIER CORP.* IXYS IXYS CORP.* JASO JA SOLAR HOLDINGS CO. LTD. - ADR* JOYG JOY GLOBAL, INC. KEM KEMET CORP.* KOPN KOPIN CORP.* KVHI KVH INDUSTRIES, INC.* LSCC LATTICE SEMICONDUCTOR CORP.* LXU LSB INDUSTRIES, INC.* MFW M & F WORLDWIDE CORP.* MTW MANITOWOC, INC. MRVL MARVELL TECHNOLOGY GROUP LTD.* MTRN MATERION CORP.* MDCO MEDICINES CO.* MERC MERCER INTERNATIONAL, INC.* MRK MERCK & CO., INC. MFRI MFRI, INC.* MVIS MICROVISION, INC.* MKSI MKS INSTRUMENTS, INC. MYGN MYRIAD GENETICS, INC.* NEWP NEWPORT CORP.* NRTLQ NORTEL NETWORKS CORP.* 12 - NOC NORTHROP GRUMMAN CORP. NVS NOVARTIS A G - ADR NUE NUCOR CORP.* OMG OM GROUP, INC. OME OMEGA PROTEIN CORP.* ORBK ORBOTECH LTD.* PTIE PAIN THERAPEUTICS, INC. PPHM PEREGRINE PHARMACEUTICALS, INC.* PLAB PHOTRONICS, INC.* PRAN PRANA BIOTECHNOLOGY LTD. - ADR* RIMM RESEARCH IN MOTION LTD.* RDS ROYAL DUTCH SHELL PLC - ADR SNTS SANTARUS, INC.* HEAT SMARTHEAT, INC.* SFD SMITHFIELD FOODS, INC.* SODA SODASTREAM INTERNATIONAL LTD.* STM STMICROELECTRONICS N V - ADR SUN SUNOCO, INC. TEX TEREX CORP.* TSO TESORO CORP.* TIE TITANIUM METALS CORP.* TRW TRW AUTOMOTIVE HOLDINGS CORP.* TSN TYSON FOODS, INC. USHS U.S. HOME SYSTEMS, INC.* XIDE UNITED STATES STEEL CORP. VLO VALERO ENERGY CORP. VRGY VERIGY LTD.* VSH VISHAY INTERTECHNOLOGY, INC.* VVUS VIVUS, INC.* WNR WESTERN REFINING, INC.* MINING - 30.6% AEM AGNICO-EAGLE MINES LTD. ANV ALLIED NEVADA GOLD CORP.* AAU ALMADEN MINERALS LTD.* ANR ALPHA NATURAL RESOURCES, INC.* APC ANADARKO PETROLEUM CORP. APA APACHE CORP. ACI ARCH COAL, INC. ATPG ATP OIL & GAS CORP.* ATW ATWOOD OCEANICS, INC.* BAA BANRO CORP.* BTE BAYTEX ENERGY CORP. BRY BERRY PETROLEUM CO. BHP BHP BILLITON LTD. - ADR BRD BRIGUS GOLD CORP.* CNQ CANADIAN NATURAL RESOURCES LTD. CVE CENOVUS ENERGY, INC. CHK CHESAPEAKE ENERGY CORP. NEP CHINA NORTH EAST PETROLEUM HOLDINGS LTD.* XEC CIMAREX ENERGY CO. CLF CLIFFS NATURAL RESOURCES, INC. BVN COMPANIA DE MINAS BUENAVENTURA - ADR CLLZF CONNACHER OIL & GAS LTD. MCF CONTANGO OIL & GAS CO.* DNR DENBURY RESOURCES, INC.* DVN DEVON ENERGY CORP. ECA ENCANA CORP. END ENDEAVOUR INTERNATIONAL CORP.* EXXI ENERGY XXI (BERMUDA) LTD.* ESV ENSCO PLC - ADR EOG EOG RESOURCES, INC. FCX FREEPORT-MCMORAN COPPER & GOLD, INC. GEOI GEORESOURCES, INC.* GG GOLDCORP, INC. GPOR GULFPORT ENERGY CORP.* HAL HALLIBURTON CO. HL HECLA MINING CO.* HP HELMERICH & PAYNE, INC. HDY HYPERDYNAMICS CORP.* IFNY INFINITY ENERGY RESOURCES, INC.* ICO INTERNATIONAL COAL GROUP, INC.* KEG KEY ENERGY SERVICES, INC.* MRO MARATHON OIL CORP. NBR NABORS INDUSTRIES LTD.* NEM NEWMONT MINING CORP. NXY NEXEN, INC. NBL NOBLE ENERGY, INC. PAL NORTH AMERICAN PALLADIUM LTD.* NXG NORTHGATE MINERALS CORP.* NG NOVAGOLD RESOURCES, INC.* OXY OCCIDENTAL PETROLEUM CORP. PAAS PAN AMERICAN SILVER CORP. PHX PANHANDLE OIL AND GAS, INC. PWE PENN WEST PETROLEUM LTD. PZE PETROBRAS ARGENTINA S A - ADR HK PETROHAWK ENERGY CORP.* PXD PIONEER NATURAL RESOURCES CO. PXP PLAINS EXPLORATION & PRODUCTION CO.* GOLD RANDGOLD RESOURCES LTD. - ADR* RRC RANGE RESOURCES CORP. RIC RICHMONT MINES, INC.* RIO RIO TINTO PLC - ADR RDC ROWAN COMPANIES, INC.* SLB SCHLUMBERGER LTD. SA SEABRIDGE GOLD, INC.* SSRI SILVER STANDARD RESOURCES, INC.* SLW SILVER WHEATON CORP. SVM SILVERCORP METALS, INC. SM SM ENERGY CO. SCCO SOUTHERN COPPER CORP. STO STATOIL ASA - ADR SGY STONE ENERGY CORP.* SUBCY SUBSEA 7 S A - ADR SU SUNCOR ENERGY, INC. TGB TASEKO MINES LTD.* TCK TECK RESOURCES LTD. TC THOMPSON CREEK METALS CO., INC.* TRGL TOREADOR RESOURCES CORP.* RIG TRANSOCEAN LTD.* EGY VAALCO ENERGY, INC. VALE VALE S A - ADR VGZ VISTA GOLD CORP.* CWEI WILLIAMS CLAYTON ENERGY, INC.* AUY YAMANA GOLD, INC. YZC YANZHOU COAL MINING CO., LTD. - ADR HEALTH CARE & SOCIAL ASSISTANCE - 1.4% AVCA ADVOCAT, INC. CNU CONTINUCARE CORP.* FVE FIVE STAR QUALITY CARE, INC.* MDF METROPOLITAN HEALTH NETWORKS, INC.* SUNH SUN HEALTHCARE GROUP, INC.* PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 1.2% CACI CACI INTERNATIONAL, INC.* EEI ECOLOGY & ENVIRONMENT, INC. VDSI VASCO DATA SECURITY INTERNATIONAL, INC.* REAL ESTATE RENTAL & LEASING - 1.1% AVB AVALONBAY COMMUNITIES, INC. COR CORESITE REALTY CORP. MSB MESABI TRUST PVR PENN VIRGINIA RESOURCE PARTNERS LP RETAIL TRADE - 1.2% NSIT INSIGHT ENTERPRISES, INC.* M MACYS, INC. SAH SONIC AUTOMOTIVE, INC. SPGZ SPECTRUM GROUP INTERNATIONAL, INC.* PLCE THE CHILDREN'S PLACE RETAIL STORES, INC.* TRANSPORTATION & WAREHOUSING - 0.7% BRS BRISTOW GROUP, INC.* PAC GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE CV - ADR ASR GRUPO AEROPORTUARIO DEL SURESTE S A DE CV - ADR GSH GUANGSHEN RAILWAY CO. LTD. - ADR SFL SHIP FINANCE INTERNATIONAL LTD. 15 UTILITIES - 0.1% UGP ULTRAPAR HOLDINGS, INC. - ADR WHOLESALE TRADE - 1.2% DXPE DXP ENTERPRISES, INC.* STKL SUNOPTA, INC.* WARRANTS - 0.0% 3 (Cost $1) KKDOW KRISPY KREME DOUGHNUTS, INC.* - Expiration 3/2/2012 at $12.21 18 3 EXCHANGE TRADED NOTES - 0.1% (Cost $16,436) RJI ELEMENTS ROGERS INTERNATIONAL COMMODITY INDEX* INVESTMENT COMPANIES - 4.6% (Cost $643,840) GDXJ MARKET VECTORS JUNIOR GOLD MINERS ETF* DBA POWERSHARES DB AGRICULTURE* DBC POWERSHARES DB COMMODITY INDEX TRACKING* AGQ PROSHARES ULTRA SILVER* RXD PROSHARES ULTRASHORT HEALTH CARE* EPV PROSHARES ULTRASHORT MSCI EUROPE* EWV PROSHARES ULTRASHORT MSCI JAPAN* DUG PROSHARES ULTRASHORT OIL & GAS* QID PROSHARES ULTRASHORT QQQ* SRS PROSHARES ULTRASHORT REAL ESTATE* SDS PROSHARES ULTRASHORT S&P 500* SDP PROSHARES ULTRASHORT UTILITIES* GLD SPDR GOLD TRUST * UNG UNITED STATES NATURAL GAS FUND* CASH EQUIVALENTS - 6.5% (Cost $931,976) HIGHMARK 100% US TREASURY MONEY MARKET FUND, 0.01%^ HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.03%^ TOTAL INVESTMENT SECURITIES - 100.3% (Cost $13,028,312) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.3%) ) NET ASSETS - 100.0% $ ADR - American Depository Receipt. *Non-income producing security. ^ Seven-day yield as of March 31, 2011. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1– Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2– Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3– Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2011: Level 1 Level 2 Level 3 Common Stock $ - - Exchange Traded Notes Investment Companies Warrants 3 - - Short-Term Investments - - Total Investments in Securities $ - - Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title)/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date May 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date May 25, 2011 * Print the name and title of each signing officer under his or her signature.
